Citation Nr: 1113663	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  02-05 001A	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right forearm disability.

2.  Entitlement to service connection for a left forearm disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to November 2000.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, on behalf of the New York, New York VARO which, in pertinent part, denied claims for service connection for right and left forearm disabilities.  

In his September 2002 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In July 2005 and June 2007, the Veteran requested rescheduling of scheduled Travel Board hearings.  In a November 2007 letter, the RO informed the Veteran that his hearing was scheduled in December 2007.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  The Board recognizes that, in May 2010, the Veteran stated that he believed he had rescheduled his December 2007 hearing because he was given less than 30 days notice and he requested rescheduling because he did not feel he was ready to present his case or acquire representation.  The November 2007 letter advising the Veteran of the December 2007 hearing specifically informed him that the notification was being sent with less than the required 30 days notice because another Veteran withdrew their hearing request.  The RO advised the Veteran to notify that office immediately if he would be unable to attend the scheduled hearing.  

Requests for a change in a Travel Board hearing date may be made at any time up to two weeks before the scheduled date of the hearing.  38 C.F.R. § 20.704(c) (2010).  Such requests must be in writing, must be filed with the VA field facility where the hearing is scheduled, and must show good cause why a new hearing date is necessary.  Id.  The claims file does not include any request to reschedule the December 2007 hearing dated prior to the date of that hearing, nor did the Veteran make any mention of a belief that his December 2007 hearing had been rescheduled until May 2010, over two years after the scheduled hearing.  Accordingly, as the Veteran did not make a timely request, in writing, for rescheduling of his hearing, and failed to report for that hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.   

In May 2008 the Board remanded the claim for further development.  In January 2010, the Board denied the Veteran's claims for service connection for right and left forearm disabilities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Joint Motion to for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the January 2010 Board decision be vacated and remanded.  The Court granted the motion by Order in November 2010.    

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, further action on the claims on appeal is warranted.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Veteran asserts that he has right and left forearm disabilities related to service.  Service treatment records include multiple complaints regarding and treatment for bilateral forearm pain beginning in October 1997.  An electromyogram (EMG) and nerve conduction report dated in April 1998 reflect an impression of normal study of the bilateral upper extremities; specifically, there is no evidence of an ulnar neuropathy.  In an April 2000 fee-basis VA examination, conducted prior to the Veteran's discharge from active service, the examiner did not diagnose any forearm condition and noted that there were no objective findings of pathology.  The impression following X-ray study was negative bilateral forearms.  A September 2000 separation report of medical history listed a history of bilateral forearm pain since 1997, negative EMG findings in April 1998, and no diagnosis or conclusion.  

Post-service VA treatment records are negative for complaints regarding or treatment for bilateral forearm problems.  

In May 2008, the Board remanded the claims on appeal for a VA orthopedic examination to evaluate the Veteran's claimed bilateral forearm disorder.  The physician was asked to opine whether the Veteran currently suffers from a bilateral forearm disorder and, if so, was asked to render an opinion as to whether it is at least as likely as not that the Veteran's bilateral forearm disorder had its onset during military service.  The physician was instructed to include sustainable reasons and bases for any opinion rendered.  

During a VA orthopedic examination in July 2009, the Veteran complained of bilateral forearm pain since service.  He denied any injuries and reported that he was put on an extensive exercise regimen in service due to obesity.  He believed that the exercise program caused his bilateral forearm pain.  Following a review of the claims folder and physical examination, the examiner diagnosed probable subclinical compression neuropathy of the bilateral ulnar nerves; no forearm pathology noted.  In an addendum dated in October 2009, the examiner reported that an EMG was performed in October 2009 that established a diagnosis of bilateral carpal tunnel syndrome.  He opined that the Veteran's symptoms were forearm pain and not carpal tunnel related pain.  He opined that it was less likely than not that forearm pain and carpal tunnel syndrome were related to service.

In the Joint Motion, the parties noted that the requirements of the May 2008 remand were not substantially complied with, with respect to obtaining an adequate medical examination. See Joint Motion, at p. 2.  The parties found that the October 2009 addendum did not satisfy the May 2008 remand because, while the examiner provided a diagnosis of bilateral carpal tunnel syndrome, he did not provide an adequate rationale to explain his findings, nor did he explain why the diagnosis of carpal tunnel syndrome was unrelated to the forearm pain symptomatology, or the basis for his conclusion that the forearm pain was not attributable to service.  See Joint Motion, at p. 3.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, a VA examination is needed so that a medical professional can review the record and provide a competent opinion, supported by clearly stated rationale, as to whether the Veteran has any current disability of the right and/or left forearm, and, if so, whether any such disability is related to service.  

In addition, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The VA examiner indicated that an October 2009 EMG revealed bilateral carpal tunnel syndrome; however, the EMG report itself has not been associated with the claims file.  In correspondence dated in May 2010, the Veteran stated that the October 2009 addendum was created after an EMG which was not paid for by VA.  Notably, in the same correspondence, the Veteran reported that the July 2009 VA examiner urged the Veteran to seek medical care for his condition, which he did.  Nevertheless, no records of treatment for bilateral forearm pain, subsequent to the July 2009 VA examination, have been associated with the claims file.  On remand, the RO should attempt to associate any outstanding pertinent treatment records, to include the report of an October 2009 EMG study, with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for right and/or left forearm disabilities.  Of particular interest is the report of an October 2009 EMG study and any treatment subsequent to the July 2009 VA examination, as referenced in the Veteran's May 2010 correspondence, discussed above.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any right and/or left forearm disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Following examination of the Veteran and a review of the record, the examiner should identify any current disorder(s) of the right and/or left forearms.  In regard to any diagnosed disorder(s), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder(s) was/were incurred or aggravated as a result of active service.  If the examiner finds that there is no disorder of the right and/or left forearm, he or she should provide a clearly-stated rationale for that conclusion, and, should consider and address the October 2009 diagnosis of carpal tunnel syndrome.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



